 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Eva Pepaj, et al.,                                No. CV-19-01438-PHX-DWL
10                  Plaintiffs,                        ORDER
11   v.
12   Paris Ultra Club LLC,
13                  Defendant.
14
15          Pending before the Court is the Amended Motion to Withdraw as Counsel of Record
16   (Doc. 21) filed by Richard Traulsen and the firm of Begam Marks & Traulsen, P.A.
17   (“Counsel”), seeking withdrawal as counsel for Plaintiffs without their consent. For the
18   following reasons, the motion will be denied without prejudice.
19          On Thursday, April 11, 2019, Counsel filed a Notice of Withdrawal (Doc. 15)
20   purporting to withdraw without a Court order, in violation of LRCiv 83.3. On Monday,
21   April 15, 2019, Counsel filed its first motion to withdraw, stating that “Brian M. Bush, who
22   has been admitted pro hac vice, and the firm of Boucher LLP will continue as counsel for
23   all Plaintiffs” and that Counsel and Plaintiffs “have terminated their attorney/client
24   relationship.” (Doc. 16 at 2.) That same day, the Court denied the motion without
25   prejudice and explained its reasons for the denial: “The motion doesn’t provide an
26   adequate reason for the Court to grant the motion, the certificate of service is inadequate
27   to assure the Court that all Plaintiffs were served with the motion, the motion fails to
28   specify the last known residence and telephone number of the client, and it fails to include
 1   the certificate required by LRCiv. 83.3(b)(2).” (Doc. 17.)
 2          On June 6, 2019, Counsel filed its Amended Motion to Withdraw as Counsel of
 3   Record. (Doc. 21.) Counsel included a “Certificate of Compliance with Rule 83.3(b)(2),”
 4   averring that Counsel advised Plaintiffs through their other counsel, Brian Bush, of the
 5   status of the case, dates and times of any court hearings, all existing court-ordered deadlines
 6   and the need to comply with those deadlines, and the possibility of sanctions if deadlines
 7   are not met. (Doc. 21-2 at 2.) Counsel also included an affidavit of Brian Bush, stating
 8   that Plaintiffs have authorized him and his law firm, Boucher LLP, to accept service related
 9   to this action on their behalf. (Doc. 21-1 at 2.) Bush’s affidavit further states that because
10   “Plaintiffs are models, spokesperson, and social media personalities with large fan-bases,
11   they would prefer to not have their personal addresses and phone numbers published in a
12   public court filing, as would normally be contemplated under Arizona’s rules.” (Id.)
13          The amended motion satisfies the service requirement and the certificate
14   requirement of LRCiv 83.3(b)(2). Moreover, the Court finds that good cause exists under
15   the circumstances of this case to relieve Counsel of the need to specify the last known
16   residence and telephone number of the client, as is normally required by LRCiv 83.3(b).
17          Nevertheless, the amended motion again fails to set forth the reasons for the
18   withdrawal, as is required by LRCiv 83.3(b). Ninth Circuit law suggests a “justifiable
19   cause” standard applies when, as here, the client doesn’t affirmatively consent to the
20   request. Lovvorn v. Johnston, 118 F.2d 704, 706 (9th Cir. 1941) (“An attorney may not, in
21   the absence of the client’s consent, withdraw from a case without justifiable cause; and
22   then only after proper notice to his client, and on leave of the court.”).
23          “Justifiable cause” is not a terribly demanding standard, but it hasn’t been satisfied
24   here. In the unusual circumstance that a party decides to terminate an attorney/client
25   relationship but for whatever reason refuses to give written approval for the terminated
26   counsel’s withdrawal, the withdrawing attorney could state as much. But generally, when
27   an attorney seeks leave to withdraw from representation and does not include the written
28   approval of the client, the decision to withdraw is the attorney’s, not the client’s. In such


                                                  -2-
 1   a circumstance, the Court requires the attorney to provide a reason justifying the decision
 2   to withdraw.
 3          Thus, Counsel’s second motion to withdraw will be denied without prejudice. To
 4   withdraw as counsel pursuant to LRCiv 83.3(b), Counsel must either secure Plaintiffs’
 5   written approval (which could be provided via their California counsel Brian Bush, but his
 6   affidavit does not expressly tender his clients’ consent, and the Court will not infer their
 7   consent when it is conspicuously absent) or provide an adequate reason to justify the
 8   withdrawal.
 9          Accordingly,
10          IT IS ORDERED that the Amended Motion to Withdraw as Counsel of Record
11   (Doc. 21) is denied without prejudice.
12          Dated this 20th day of June, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
